USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
DOC #:
UNITED STATES DISTRICT COURT DATE FILED. 032021
SOUTHERN DISTRICT OF NEW YORK —<——
2n-------+-------------------------------------------------------X

 

VIDEOCONFERENCE

~ ocr. @22
Miguel Ly wich lb CR Ah,
Defendant(s).

— ee

Defendant M vet ly vl A, hereby voluntarily consents to

participate in the following proceeding via videoconferencing:

 

Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
Status and/or Scheduling Conference

Misdemeanor Plea/"Trial/Sentence

JLB for Miguel Lynch Lf \

Defendant’s Signature Défense Cou Co Upsel’s|Signature—

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Mawel Ly wn Jeuw Q 8 yvOW->

Print Defendant’s Name Print Defense Counsel’s Name

 

This proceeding was conducted by reliable videoconferencing technology.

6/3/2021 O}-

Date ANALISA TORRES
United States District Judge

 
